Citation Nr: 0517896	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  01-09 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently assigned a 50 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., which denied the benefits sought on 
appeal.  The veteran, who had active service from October 
1986 to March 1987, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the veteran submitted a February 2005 affidavit 
directly to the Board without waiver of the RO's initial 
consideration of the evidence.  However, the veteran's 
representative subsequently submitted such a waiver in April 
2005, and as such, the Board will consider this newly 
obtained evidence and proceed with a decision on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bipolar disorder is not productive of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or, neglect of personal 
appearance and hygiene.
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for bipolar disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 2000 
and January 2003 rating decisions, as well as the March 2001 
Statement of the Case and the January 2002, January 2003, and 
November 2004 Supplemental Statements of the Case issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reasons his claim 
was denied.  In addition, a letter was sent to the veteran in 
May 2004 that specifically informed him of the substance of 
the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) the May 2004 letter essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the May 2004 letter was provided 
to the appellant after the initial unfavorable decision in 
this case.  However, in another case regarding the timing of 
the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
appellant pursuant to the Board's request in the March 2004 
remand, and the RO subsequently reviewed the appellant's 
claim and continued the denial of the benefit sought on 
appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded VA examinations in 
April 2000, September 2000, and March 2002 in connection with 
his claim for an increased evaluation, and he was provided 
the opportunity to testify at a September 2003 hearing before 
the Board.  

The Board does acknowledge that the veteran's representative 
requested a more recent VA examination.  In this regard, the 
veteran's representative contended at the September 2003 
hearing before the Board that the March 2002 VA examination 
does not accurately reflect the current severity of his 
bipolar disorder.  However, the Board finds that the March 
2002 VA examination is adequate for purposes of this appeal.  
The examination was conducted by a physician who considered 
factors relevant to the veteran's claim, and the examination 
report contains findings pertinent to the evaluation of the 
veteran's bipolar disorder under governing law and 
regulations.  The veteran has not identified or submitted any 
additional medical evidence that suggests that his service-
connected bipolar disorder has increased in severity or that 
the March 2002 examination is inadequate for rating purposes.  
Nor has the veteran or his representative specifically 
indicated how the disability has worsened or changed since 
his last examination.  Thus, the Board finds that further 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim for an increased 
evaluation for bipolar disorder is appropriate.


Background and Evidence

A rating decision dated in July 1988 granted service 
connection for residual schizophrenia and assigned a 10 
percent disability evaluation effective from March 14, 1987.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of a VA 
examination performed in October 1987.  A December 1991 
rating decision later increased the evaluation to 30 percent 
effective from October 11, 1989.  The veteran subsequently 
filed a claim for an increased evaluation in October 1999, 
and a rating decision dated in September 2000 continued the 
30 percent evaluation for bipolar disorder, which had 
previously been evaluated as residuals of schizophrenia.  A 
subsequent rating decision dated in January 2003 increased 
the assigned disability evaluation to 50 percent effective 
from October 18, 1999.  During the pendency of the appeal, 
that evaluation has remained in effect until the present 
time.

VA medical records dated from April 1996 to March 2000 
document the veteran's treatment for bipolar disorder.  The 
veteran indicated in November 1998 that he was doing well and 
that it had been 10 years since his last hospitalization.  He 
denied having a depressed mood or psychotic symptoms, and his 
Global Assessment of Functioning (GAF) score was recorded as 
75.  It was later noted in February 1999 that he continued to 
do well and that his mood was stable.  The veteran returned 
for a follow-up appointment in May 1999 at which time he 
reported that he had not been doing well, but that he was 
beginning to feel better.  His wife had told him that she 
wanted a divorce six to seven weeks earlier, and he had 
difficulty sleeping for three weeks.  He had also become more 
irritable and moody.  Despite his wife telling him that he 
was quick tempered, the veteran stated that he was not aware 
of it and that he was doing well at work, as he was able to 
continue working without impulsivity or psychotic or manic 
symptoms.  The attending physician commented that the 
veteran's bipolar disorder was stable on his current regiment 
and listed his GAF as 70.  The veteran had another 
appointment in July 1999 during which he was noted to be 
feeling much better.   He appeared to have a good 
relationship with his son, but he had lost 60 pounds from the 
stress of his separation from his wife.  The issues crucial 
to the marital breakdown were communication, trust, and 
possibly fidelity.  Although his speech was somewhat 
pressured, the treating physician commented that it may have 
represented the baseline.  In August 1999 and December 1999, 
the veteran was reported to be doing well and appeared to 
have adjusted to his separation and impending divorce.  It 
was subsequently noted in March 2000 that the veteran had 
clear thoughts and was sleeping well.  He denied anhedonia 
and did not have any psychotic or manic symptoms.  He was 
also able to control his anger and was aware of the warning 
signals of exacerbation.  The veteran was diagnosed as having 
bipolar disorder, which was stable.  

The veteran was afforded a VA examination in April 2000 
during which he reported sleeping three hours a day and being 
mad at the world.  Although he admitted to having some verbal 
abusiveness towards people at work, he denied other 
impulsivity and psychomotor agitation.  His weight had been 
stable, and he did not have a change in his appetite.  His 
energy fluctuated, but he was not anhedonic.  He further 
reported having hostility and anger, incoherence, taking his 
clothes off in the middle of the street, and decreased sleep.  
He also described having depressive episodes that involved 
him being angry and destructive with homicidal ideation.  His 
manic episodes consisted of decreased sleep, decreased 
appetite, walking at night, driving long distances, and being 
verbally abusive towards his supervisor.  He had been 
hospitalized 10 times with his last hospitalization being in 
1988.  He denied using alcohol and drugs and reported having 
only one suicide attempt in 1986.  

A mental status examination revealed the veteran to be 
cooperative and casually dressed.  He had good eye contact 
and did not have psychomotor agitation or retardation.  He 
smiled appropriately, was interactive, and did not have 
pressured speech.  His mood was slightly anxious, but his 
affect was appropriate.  Although he reported having auditory 
hallucinations two times during the previous year, he 
indicated that he did not have any such auditory 
hallucinations this year.  There were no other psychotic 
features, nor was there any suicidal ideation, homicidal 
plans, or homicidal intent.  The veteran's speech had a 
regular rate and rhythm, and his thought process was goal 
directed without flight of ideas, looseness of associations, 
or tangentiality.   He was alert and oriented times three and 
was able to recall three of three objects immediately as well 
as after five minutes.  The veteran was also noted to be able 
to perform activities of daily living.  The veteran was 
diagnosed as having bipolar disorder, and the examiner 
commented that he was able to work full-time and had a stable 
living situation for the past year.  The examiner further 
stated that he had very mild impairment due to his bipolar 
disorder and assigned him a GAF of 70.

The veteran was another afforded a VA examination in 
September 2000 to determine whether his bipolar disorder 
represented a progression of his prior diagnosis of 
schizophreniform disorder with residual schizophrenia or 
whether the diagnosis of bipolar disorder was a correction of 
an error in the prior diagnosis or the development of a new 
and separate condition.  

VA medical records dated from September 2000 to January 2001 
noted that the veteran was doing okay in general in September 
2000.  He had some difficulty with extra jobs, but he was 
able to enjoy some things and denied having psychotic 
symptoms.  He returned for a follow-up appointment in January 
2001 at which time he reported that he was still doing okay.  
The veteran indicated that he was working in a pharmacy and 
was able to get overtime, which meant that he no longer had 
to work two jobs.  He was sleeping well and did not have any 
psychotic symptoms.  He was able to control his anger, and 
his mood was steady.  He also indicated that he was trying to 
remain involved with his son.

The veteran was afforded a VA examination in March 2002 
during which he reported that he continued to have problems 
with anger, paranoia, and concentration.  More specifically, 
he described his mood as being "up and down," and indicated 
that he often felt angry.  Both his appetite and sleep were 
impaired, and he had some problems with memory, but he did 
not report having problems with concentration.  He did 
indicate that he had ongoing homicidal ideation with a plan, 
but there was no intent at the time of the examination.  A 
mental status examination found the veteran to be friendly 
and cooperative.  His speech was normal in rate, rhythm, and 
tone as well as clear, logical, and goal-directed with 
content focused in response to the examiner's questions.  
There was no evidence of any tangentiality, 
circumstantiality, thought blocking, thought insertions, or 
other signs or psychotic thought processes.  His mood was 
described as angry most of the time, and his affect was 
blunted.  The veteran denied having auditory hallucinations, 
but he did indicate that he had visual hallucinations.  
Although he denied current symptoms of panic, he noted that 
he did frequently become hyper and had lots of hyperactive 
and nervous energy.  His judgment and insight were normal, 
and his cognition was grossly intact.  The veteran had been 
divorced 10 months and reported having difficulty finding new 
relationships because of his difficulties managing his anger 
and other psychiatric symptoms.  He had maintained the same 
employer since 1992, but did note that he became frustrated 
with attitudes from his coworkers.  He also had difficulty 
with authority figures, especially his current supervisor.  
The veteran was diagnosed as having bipolar disorder, and he 
was assigned a GAF score of 61.

An addendum to the March 2002 VA examination indicated that 
the veteran had likely experienced some reduced reliability 
and productivity because of his service-connected psychiatric 
condition.  His anger seemed to take away from his ability to 
perform his job adequately and also interfered with 
productivity.  Concentration difficulties were also noted to 
be an issue for the veteran, which likely impaired his 
functioning as well.  In addition, the examiner commented 
that the veteran's anger management and concentration 
difficulties likely impacted his ability to interact with 
people and may have caused some problems with his work 
functioning.  The examiner further opined that the veteran 
was not totally occupationally impaired due to his service-
connected disorder.  In this regard, she noted that the 
veteran had been able to maintain stable employment for the 
past 10 years and commented that it was likely that he would 
be able to continue to do so in the future.

In his September 2003 hearing testimony, the veteran 
indicated that he had daily suicidal thoughts for the past 
year and that he had constant rage towards others.  He felt 
that his entire family was afraid of him.  Although he had 
worked for the same employer since 1992, the veteran stated 
that he had been transferred to three different departments 
because he did not get along with his coworkers.  He noted 
that he had been in the same department for two years, but he 
did describe a specific incident that had occurred three 
months earlier during which he had thought about bringing a 
weapon into work to crack on his supervisor's head.  He also 
described an encounter with the police after having hit his 
brother in the head with a blunt object.  The incident had 
occurred 10 years earlier, and he had not had any legal 
difficulties since that time.  The veteran indicated that he 
often had panic attacks, but he usually walked away to 
diffuse situations before they escalated.  He testified that 
he was not in a relationship with anyone.  He also indicated 
that he brushed his teeth and took a bath daily as well as 
shaved.  During a 24-hour period, the veteran slept two hours 
during the day and two hours during the night.  He denied 
having any obsessions or rituals other than having a daily 
cup of coffee.

In January 2005, the veteran submitted a statement in which 
he indicated that he had dislocated his shoulder during a 
fight that began with people giving him dirty looks.  The 
veteran also enclosed copies of private medical records, 
which indicated that he had dislocated his shoulder, but the 
records did not document how he sustained such an injury.

The veteran submitted a February 2005 affidavit pertaining to 
a discrimination complaint in which he indicated that he 
became manic, spoke loudly, and had difficulty sleeping when 
he missed a dose of his medication.  He also noted that he 
had to leave work and seek treatment on nine or ten occasions 
during the previous year and further stated that he lost 
several days of pay and was placed on AWOL following one 
incident.


Law and Analysis

The veteran contends that the current evaluation assigned for 
his bipolar disorder does not accurately reflect the severity 
of that disability.  He maintains that the symptomatology 
associated with the disability warrants an evaluation in 
excess of 50 percent.

Although the veteran's disability was assigned an increased 
evaluation of 50 percent during the pendency of the appeal, 
applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal and as such, it remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran's disability is currently evaluated under 
38 C.F.R. §4.130, Diagnostic Code 9205.  Under that 
diagnostic code, a 50 percent rating, the currently assigned 
evaluation, is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for bipolar disorder.  The medical evidence of record does 
not show the veteran to have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or, neglect of personal appearance 
and hygiene.  In this regard, the veteran told the April 2000 
VA examiner that he had had only one suicide attempt in 1986, 
and it was noted that he did not have suicidal ideation.  The 
veteran denied having any obsessions or rituals at the time 
of his September 2003 hearing before the Board, and the March 
2002 VA examiner noted that his speech was normal in rate, 
rhythm, and tone.  The veteran was also clear, logical, and 
goal-directed with his content focused in response to the 
examiner's questions.  There was no evidence of any 
tangentiality, circumstantiality, thought blocking, thought 
insertions, or other signs or psychotic thought processes.  
The veteran did tell the March 2002 VA examiner that he had 
some problems with memory, but he did not report having 
problems with concentration.   His judgment and insight were 
normal, and his cognition was grossly intact.  Additionally, 
the veteran testified at his September 2003 hearing before 
the Board that he often had panic attacks, but that he 
usually walked away to diffuse situations before they 
escalated.  He also indicated that he brushed his teeth, took 
a bath daily, and shaved.  

Additionally, the Board observes that the veteran told the 
April 2000 VA examiner that he had not been hospitalized for 
his bipolar disorder since 1988 and that he had not had any 
legal difficulties since an incident 10 years earlier.  The 
examiner noted that he was able to work full-time and had a 
stable living situation for the past year.  He also stated 
that the veteran had very mild impairment due to his bipolar 
disorder.  The Board does acknowledge that the March 2002 VA 
examiner commented that the veteran's anger management and 
concentration difficulties likely impacted his ability to 
interact with people and may have caused some problems with 
his work functioning.  However, the examiner further opined 
that the veteran was not totally occupationally impaired due 
to his service-connected disorder.  In this regard, she noted 
that the veteran had been able to maintain stable employment 
for the past 10 years and commented that it was likely that 
he would be able to continue to do so in the future.  

The Board would also observe that the veteran has been 
evaluated on several occasions with GAF scores between 61 and 
75.  A GAF score between 61 and 70 reflects some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
relationships.  A GAF score from 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g. temporarily falling behind in schoolwork). See 38 
C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition of the 
American Psychiatric Association in the rating schedule).   
When all of the evidence of record and findings contained 
therein are considered, including the degree of functioning 
as evidence by these reported scales, the Board is of the 
opinion that that the veteran has not been shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood Accordingly, the Board finds that the 
schedular criteria for the next higher 70 percent evaluation 
have not been met.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that veteran's 
service-connected bipolar disorder has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's disability.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's bipolar disorder under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 50 percent for bipolar disorder is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


